internal_revenue_service department of the treasury washington dc number release date index number person to contact telephone number refer reply to cc psi - plr-111001-01 date date trust trustee foundation a_trust company d1 d2 d3 d4 d5 year year y chief planning and special programs mr david j rachofsky esq dear this letter responds to your letter dated date and subsequent correspondence written on behalf of trust requesting that the service grant trust an extension of time to make an election under sec_642 for the trust’s taxable_year ending d2 the information submitted states as follows trust was established on d1 following trust’s establishment trust company was hired to administer trust including holding trust’s assets assisting in investing trust’s property maintaining all of trust’s books_and_records preparing trust’s financial statements and preparing trust’s federal fiduciary income_tax returns for the year ending d2 trust paid dollar_figurey to foundation a qualified c foundation trust paid the charitable_contribution in d3 after trust’s year tax_year concluded and its income could be calculated trust filed a form_1041 u s income_tax return for estates and trusts which treated the contribution as a distribution of income to a beneficiary and treated the contribution as an income distribution_deduction the return attached a schedule_k-1 naming foundation as a beneficiary and listing the amount of the contribution in d4 upon realizing that the contribution should have been treated as a charitable_contribution pursuant to sec_642 a an employee of trust company prepared an amended form_1041 on the amended_return the contribution was shown on schedule a and on line as a charitable deduction the amended_return did not include an effective election as required by sec_1_642_c_-1 on d5 the service notified trust that year 2's tax_return would be audited while reviewing year 1's tax_return in preparation for the audit a discovered that an effective election had not been filed for trust sec_642 of the code provides that in the case of an estate_or_trust there shall be allowed as a deduction in computing its taxable_income any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 if a charitable_contribution is paid after the close of such taxable_year and on or before the last day of the taxable_year following the close of such taxable_year then the trustee or administrator may elect to treat such contribution as paid during such taxable_year the election mr david j rachofsky esq shall be made at such time and in such manner as the secretary prescribes by regulation sec_1_642_c_-1 of the income_tax regulations provides that the election under sec_642 shall be made not later than the time including extensions thereof prescribed by law for filing the federal_income_tax return for the succeeding taxable_year sec_1_642_c_-1 provides that the election shall be made by filing with the income_tax return or amended_return for the taxable_year in which the contribution is treated as paid a statement which i states the name and address of the fiduciary ii identifies the estate_or_trust for which the fiduciary is acting iii indicates that the fiduciary is making an election under sec_642 in respect of contributions treated as paid during such taxable_year iv gives the name and address of each organization to which any such contribution is paid and v states the amount of each contribution and date of actual payment or if applicable the total amount of contributions paid to each organization during the succeeding taxable_year to be treated as paid in the preceding_taxable_year sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 sets forth the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result trust is granted an extension of time to make an election under c for the trust’s taxable_year ending d2 the election must be made on the amended returns for trust’s taxable_year ending d2 the amended returns must be filed within the sixty day period beginning with the date of this mr david j rachofsky esq letter with the service_center where the return for trust’s taxable_year ending d2 was filed copies of amended returns must be filed with the chief planning and special programs a copy of this letter should be attached to the return except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether trust was entitled to sec_642 deductions this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
